Exhibit 10.11
EXECUTIVE SEVERANCE AGREEMENT
     THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”) by and among Constant
Contact, Inc., a Delaware corporation (the “Company”), and Robert D. Nicoson
(the “Executive”) is made as of December 3, 2010 (the “Effective Date”). Except
where the context otherwise requires, the term “Company” shall include each of
Constant Contact, Inc. and any of its present or future parent, subsidiary or
other affiliated companies.
     WHEREAS, the Company desires to retain the services of the Executive and,
in order to do so, is entering into this Agreement in order to provide
compensation to the Executive in the event the Executive’s employment with the
Company is terminated under certain circumstances;
     NOW, THEREFORE, as an inducement for and in consideration of the
Executive’s remaining in the Company’s employ, the Company agrees that the
Executive shall receive the severance benefits set forth in this Agreement in
the event the Executive’s employment with the Company is terminated under the
circumstances described below.
     1. Key Definitions.
          1.1. “Cause” means (a) the Executive’s willful misconduct, (b) the
Executive’s material failure to perform the Executive’s reasonably-assigned
duties and responsibilities to the Company, (c) any breach by the Executive of
any provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Company and the Executive
or any of the Company’s written policies or procedures, including, but not
limited to, the Company’s Code of Business Conduct and Ethics and its written
policies and procedures regarding sexual harassment, computer access and insider
trading, or (d) the Executive’s conviction of, or plea of guilty or nolo
contendere to, (i) any felony or (ii) with respect to the Executive’s
employment, any misdemeanor that is materially injurious to the Company, in each
case (a) through (d), as determined by the Company’s Board of Directors (the
“Board”) in accordance with Section 5.1, which determination shall be
conclusive. The Executive’s employment shall be considered to have been
terminated for Cause if the Board determines, within 30 days after the
termination of the Executive’s employment, that termination for Cause would have
been warranted.
          1.2. “Code” means the Internal Revenue Code of 1986, as amended.
          1.3. “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.
          1.4. “Good Reason” means the occurrence, without the Executive’s
written consent, of any of the following events or circumstances:
               (a) a material diminution in the Executive’s authority, duties or
responsibilities, as in effect as of the Effective Date;
               (b) a material diminution in the Executive’s base salary as in
effect on the Effective Date or as the same was or may be increased thereafter
from time to time except to

 



--------------------------------------------------------------------------------



 



the extent that such reduction affects all executive officers of the Company to
a comparable extent;
               (c) a material change by the Company in the geographic location
at which the Executive performs the Executive’s principal duties for the
Company; or
               (d) any action or inaction by the Company that constitutes a
material breach of this Agreement.
Notwithstanding the occurrence of any event or circumstance described in the
foregoing clauses (a) through (d) of this Section 1.4 or anything else to the
contrary in this Agreement, no such event or circumstance shall be deemed to
constitute Good Reason (and no termination of employment by the Executive in
connection therewith shall constitute a termination for Good Reason) unless
(x) no later than 90 days after the first occurrence of such event or
circumstance, the Executive shall have delivered to the Company a Notice of
Termination that (in addition to satisfying the requirements of Section 3.2)
specifies that the Executive is terminating the Executive’s employment with the
Company for Good Reason and describes in reasonable detail the event or
circumstance alleged to constitute Good Reason and (y) the Company fails to
fully correct such event or circumstance within the 30-day period following the
date of delivery of such Notice of Termination. If the Company does not fully
correct such event or circumstance during the 30-day cure period contemplated by
the foregoing clause (y), the Notice of Termination for Good Reason given by the
Executive shall become effective, and the Executive’s employment will end, on
the later of such 30th day or the Date of Termination specified in such Notice
of Termination.
     2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall terminate
upon the fulfillment by the Company of its obligations under this Agreement
following a termination of the Executive’s employment (the “Term”).
     3. Employment Status; Termination of Employment.
          3.1. Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Company or the Executive from terminating the Executive’s
employment at any time.
          3.2. Termination of Employment.
               (a) Any termination of the Executive’s employment by the Company
or by the Executive (other than due to the death of the Executive) shall be
communicated by a written notice to the other party hereto (the “Notice of
Termination”), given in accordance with Section 7.1. Any Notice of Termination
shall:
                    (i) indicate the specific termination provision (if any) of
this Agreement relied upon by the party giving such notice,
                    (ii) to the extent applicable (including as set forth in the
last paragraph of Section 1.4), set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated,

2



--------------------------------------------------------------------------------



 



                    (iii) specify the Date of Termination (as defined below),
and
                    (iv) if a Notice of Termination for Good Reason, otherwise
comply with the last paragraph of Section 1.4.
               (b) Subject to the last paragraph of Section 1.4 in the case of
the Executive’s resignation for Good Reason, the effective date of an employment
termination (the “Date of Termination”) shall be the close of business on the
date specified in the Notice of Termination (which date may not be less than
15 days or more than 120 days after the date of delivery of such Notice of
Termination, provided that the Company may require the Executive to refrain from
working at his or her office during the notice period), in the case of a
termination other than one due to the Executive’s death, or the date of the
Executive’s death, as the case may be; provided, however, that if the Executive
is resigning the Executive’s employment other than for Good Reason, the Company
may elect to accept such resignation prior to the date specified in the
Executive’s notice and the Date of Termination shall be the date the Company
notifies the Executive of such acceptance.
               (c) Except as set forth in the last paragraph of Section 1.4, the
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.
     4. Benefits to Executive.
          4.1. Termination Without Cause or Resignation for Good Reason. If the
Executive’s employment with the Company is terminated by the Company (other than
for Cause, Disability or death) or the Executive resigns for Good Reason during
the Term, then the Executive shall be entitled to the following benefits,
subject to compliance, where applicable, with the requirements in Section 4.4
below regarding release of claims, the Company shall:
               (a) pay to the Executive in a lump sum (i) any unpaid base salary
of the Executive, (ii) any accrued but unused and unpaid vacation pay of the
Executive, (iii) any earned and unpaid bonuses of the Executive, and (iv) the
amount of any unpaid compensation previously deferred by the Executive (together
with any accrued interest or earnings thereon) (provided that this clause (iv)
shall not cause accelerated payment of amounts subject to Section 409A (as
defined below) if not provided for under the terms by which such amounts were or
are deferred), in each case of clauses (i) through (iv) through the Date of
Termination (collectively, the “Accrued Obligations”);
               (b) continue to provide to the Executive in accordance with the
Company’s ordinary payroll practices, the Executive’s base salary for a period
of time after the Date of Termination equal to 12 months (the “Severance
Period”), with payments beginning as provided in 4.4 below;
               (c) if and while the Executive and his or her family qualifies
for and elects to participate in continuation health coverage under
Section 4980B of the Code (“COBRA”), the Company will continue to pay the share
of the premium for such coverage that it pays for active and similarly-situated
employees who receive the same type of coverage until

3



--------------------------------------------------------------------------------



 



the earlier of (i) the end of the Severance Period or (ii) the date the
Executive’s COBRA continuation coverage expires, unless the Company’s providing
payments for COBRA will violate the nondiscrimination requirements of applicable
law, in which case this benefit will not apply; and
               (d) to the extent not previously paid or provided, the Company
shall timely pay or provide to the Executive any other amounts or benefits
required to be paid or provided or which the Executive is eligible to receive
following the Executive’s termination of employment under any plan, program,
policy, practice, contract or agreement of the Company (collectively, the “Other
Benefits”).
          4.2. Termination for Cause; Resignation Without Good Reason;
Termination for Death or Disability. If the Company terminates the Executive’s
employment with the Company for Cause, the Executive voluntarily resigns other
than for Good Reason, or if the Executive’s employment with the Company is
terminated by reason of the Executive’s death or Disability, in each case during
the Term, then the Company shall pay the Executive (or the Executive’s estate,
if applicable), in a lump sum in cash within 30 days after the Date of
Termination (or such earlier date as required by applicable law), the Accrued
Obligations. In addition, the Company shall comply with the terms of any plan or
program under which the Executive previously deferred compensation and will
timely pay or provide to the Executive (or the Executive’s estate, if
applicable) the Other Benefits to which the Executive remains eligible under
such termination of employment.
          4.3. Payments Subject to Section 409A.
               (a) Subject to this Section 4.3, payments or benefits under
Section 4.1 shall begin only upon the date of a “separation from service” of the
Executive (determined as set forth below) that occurs on or after the
termination of the Executive’s employment. The following rules shall apply with
respect to distribution of the payments and benefits, if any, to be provided to
the Executive under Section 4.1:
                    (i) It is intended that each installment of the payments and
benefits provided under Section 4.1 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.
                    (ii) If, as of the date of the “separation from service” of
the Executive from the Company, the Executive is not a “specified employee”
(within the meaning of Section 409A), then each installment of the payments and
benefits shall be made on the dates and terms set forth in Section 4.1.
                    (iii) If, as of the date of the “separation from service” of
the Executive from the Company, the Executive is a “specified employee” (within
the meaning of Section 409A), then:
                         (A) Each installment of the severance payments and
benefits due under Section 4.1 that, in accordance with the dates and terms set
forth herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined in
Section 409A) shall be treated as a short-term deferral

4



--------------------------------------------------------------------------------



 



within the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum
extent permissible under Section 409A; and
                         (B) Each installment of the payments and benefits due
under Section 4.1 that is not described in Section 4.3(a)(iii)(A) and that
would, absent this subsection, be paid within the six-month period following the
“separation from service” of the Executive from the Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, the Executive’s death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Executive’s second taxable year following his taxable year in
which the separation from service occurs.
               (b) The determination of whether and when a separation from
service of the Executive from the Company has occurred shall be made in a manner
consistent with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h). Solely for purposes of this Section 4.3(b),
“Company” shall include all persons with whom the Company would be considered a
single employer as determined under Treasury Regulation Section 1.409A-1(h)(3).
               (c) All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirements that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement is not subject to set off or
liquidation or exchange for any other benefit.
               (d) Notwithstanding anything herein to the contrary, the Company
shall have no liability to the Executive or to any other person if the payments
and benefits provided in this Agreement that are intended to be exempt from or
compliant with Section 409A are not so exempt or compliant.
          4.4. Release. The obligation of the Company to make the payments to
the Executive under Section 4.1 above (other than under Section 4.1(a)) is
conditioned upon the Executive’s signing a release of claims in the form then
provided by the Company (the “Employee Release”) and upon the Employee Release’s
becoming effective in accordance with its terms within 60 days following the
Date of Termination (the “Effective Release Date”). Payment will be made or
commence as of the later of the first payroll beginning after the

5



--------------------------------------------------------------------------------



 



Effective Release Date and the period provided in Section 4.3, provided that if
the 60-day deadline for the effectiveness of the Employee Release ends in the
calendar year following the Date of Termination, then such payments and benefits
will begin or be paid no earlier than January 1 of such subsequent calendar
year.
          4.5. Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise. Further, the amount of any payment or benefits
provided for in this Section 4 shall not be reduced by any compensation earned
by the Executive as a result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company or otherwise.
     5. Disputes.
          5.1. Settlement of Disputes. All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board, which
determination shall be conclusive, and shall be in writing in accordance with
Section 7.1. Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Executive in writing in accordance with
Section 7.1 and shall set forth, in reasonable detail, the reasons for the
denial and the provisions of this Agreement relied upon. The Board shall afford
a reasonable opportunity to the Executive for a review of the decision denying a
claim. Any further dispute or controversy arising under or in connection with
this Agreement shall be resolved in accordance with Section 5.2 below.
          5.2. Consent to Jurisdiction. The Executive hereby irrevocably and
unconditionally (i) consents to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts and the United States of America located in the
Commonwealth of Massachusetts for any actions, suits or proceedings arising out
of or relating to this Agreement and consents to service of process in
accordance with Section 7.1 in any such action, suit or proceeding, (ii) waives
any objection to the laying of venue of any such action, suit or proceeding in
the courts of the Commonwealth of Massachusetts or the United States of America
located in the Commonwealth of Massachusetts, and (iii) agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
     6. Successors.
          6.1. Successor to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company to expressly
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no such succession had taken place. As used
in this Agreement, “Company” shall mean the Company as defined above and any
successor to its business or assets as aforesaid which assumes and agrees to
perform this Agreement, by operation of law or otherwise, except where the
context otherwise requires.
          6.2. Successor to Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die while any

6



--------------------------------------------------------------------------------



 



amount would still be payable to the Executive or the Executive’s family
hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.
     7. Notice.
          7.1. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (a) by registered or certified
mail, return receipt requested, postage prepaid, or (b) prepaid via a reputable
nationwide overnight courier service, in each case addressed to: (i) if to the
Company, to the Company’s then-current principal executive offices, attention:
General Counsel and (ii) if to the Executive, to the Executive at the
Executive’s address indicated on the personnel records of the Company (or to
such other address as either the Company or the Executive may have furnished to
the other in writing in accordance herewith).
          7.2. Any such notice, instruction or communication shall be deemed to
have been delivered five business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent via a reputable nationwide overnight courier service. Either
party may give any notice, instruction or other communication hereunder using
any other means, but no such notice, instruction or other communication shall be
deemed to have been duly delivered unless and until it actually is received by
the party for whom it is intended.
     8. Miscellaneous.
          8.1. Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          8.2. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.
          8.3. Waivers. No waiver by the parties at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the other
shall be deemed a waiver of that or any other provision at any subsequent time.
          8.4. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
          8.5. Tax Withholding. Any payments provided for hereunder shall be
paid reduced by any applicable tax withholding required under federal, state or
local law.
          8.6. Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of

7



--------------------------------------------------------------------------------



 



the subject matter contained herein is hereby terminated and cancelled. For the
avoidance of doubt and without limiting the foregoing, the Offer Letter, dated
as of May 20, 2008, between the Executive and the Company, as amended
December 9, 2008 (the “Offer Letter”) shall survive the execution and delivery
of this Agreement and remain in full force and effect in accordance with its
original terms; provided, however, the provisions of the Offer Letter relating
to severance and post-employment medical, health and/or dental benefits
(including, without limitation, paragraph seven under “Terms and Conditions of
Offer” of the Offer Letter) shall be superseded hereby in their entirety and
shall hereafter cease to be of any force or effect and the Executive shall not
be entitled to any such severance or benefits under the Offer Letter, including
(without limitation) in connection with the termination of the Executive’s
employment as a result of Disability. Nothing in this Agreement shall modify,
amend or alter, in any manner, any stock option, restricted stock or other
equity incentive arrangement or any non-disclosure, non-competition,
non-solicitation, assignment-of-invention, or any similar agreement, to which
the Executive is a party. The Executive shall not be entitled to any severance
or similar benefits in excess of the benefits the Executive is owed under this
Agreement. To the extent that, at the time of termination of the Executive’s
employment, any laws or regulations of the United States or of any state thereof
would provide for the payment of severance or a similar benefit in addition to,
or in excess of, the amounts the Executive would otherwise be owed under this
Agreement, the benefits that the Executive is owed under this Agreement shall be
reduced to an amount such that the sum of such reduced amount and the amount the
Executive is entitled to receive pursuant to any such laws or regulations is
equal to the amount that would have been payable under this Agreement but for
the operation of this sentence.
          8.7. Amendments. This Agreement may be amended or modified only by a
written instrument executed by the Company and the Executive.
          8.8. Executive’s Acknowledgements. The Executive acknowledges that the
Executive (a) has read this Agreement; (b) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has voluntarily declined to seek such counsel;
(c) understands the terms and consequences of this Agreement; and
(d) understands that the Company’s outside and in-house counsel are acting as
counsel to the Company in connection with the transactions contemplated by this
Agreement, and are not acting as counsel for the Executive.
          8.9. Usage. All references herein to “Sections” shall be deemed to be
references to Sections of this Agreement unless the context shall otherwise
require.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Effective Date.

            COMPANY:

CONSTANT CONTACT, INC.
      By:   /s/ Gail F. Goodman       Name:   Gail F. Goodman       Title:  
President and Chief Executive Officer       Date:   December 3, 2010            
    EXECUTIVE:

Robert D. Nicoson
      Signature: /s/ Robert D. Nicoson    
 
      Name:   Robert D. Nicoson       Date:   December 3, 2010    

9